INTERVIEW SUMMARY CONTINUATION SHEET
Ms. Kim requested the interview to discuss the original patent requirement rejection under 35 U.S.C. §251.  A copy of an agenda supplied by Ms. Kim and a copy of a presentation provided by Ms. Kim during the interview are attached hereto.
During the interview, the parties discussed in detail their positions regarding the original patent requirement rejections provided in the Office action mailed March 28, 2022.  However, while each party was able to explain their positions and arguments, no agreement as to the rejections or the claims so rejected was made.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992